            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DAVID POINTER; MICHAEL MONDAY;
and MICHAEL HALL, all individually and
on behalf of all others similarly situated                PLAINTIFFS

v.                         4:17-cv-772-DPM

DIRECTV LLC                                             DEFENDANT


                               ORDER
      Pursuant to General Order 54, the Court authorizes Michael
McIntosh to bring a cell phone, laptop computer, or personal digital
assistant into the Richard Sheppard Arnold United States Courthouse
in Little Rock, Arkansas on 13 November 2019 for a hearing in this case.

     The following rules apply to this access:

     $     The devices mentioned may not be used to record,
           photograph, or film anyone or anything inside the
           courthouse.

     $     Cell phones and PDAs must be turned off and put away
           when in the courtroom.

     $     Wireless internet components of all electronic devices must
           be deactivated when in the courtroom.

     $     Only counsel, and support staff at counsel table, may use
           laptops in the courtroom.
     $    Before persons with electronic devices are granted entry into
          the courthouse, all devices must be examined by the United
          States Marshals Service or Court Security Personnel. This
          examination includes, but is not limited to, placing the
          device through the electronic screening machines and
          requiring the person possessing the device to turn the power
          to the device off and on.

     $    The United States Marshals Service may further restrict
          electronic devices from entering the building if a threat so
          requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.

     So Ordered.



                                ________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                6 November 2019




                                -2-
